Preston, J.
dissenting. Sterling Niblett obtained a judgment against William S. Scott, upon which he issued an execution. There was a suit pending in the District Court of the parish of Madison, of William S. Scott v. S. S. Erwin, in which the plaintiff had filed a promissory note as the basis of his claim. The sheriff went into the clerk’s office, took the note into his hands, made a copy, and then handed it back to the clerk with a formal notice that he had seized it as the property of Scott, by virtue of the execution in his hands in favor of Niblett. He gave a like notice to Scott, the defendant in execution, handing him a copy of his note.
The plaintiff has enjoined the defendant and sheriff from selling the note under the execution, on the ground that the sheriff did not take corporeal possession of the note, it being tangible property, and could not legally do so, because it was filed in a suit and formed part of the records of the court.
The Code of Practice, article 647, expressly authorizes the seizure of the rights and credits of the defendant in execution. The note filed in the suit against Erwin was the plaintiff’s property, and the evidence of a right and credit, and therefore subject to seizure by our general laws and not exempted from seizure on account of being filed in a suit, because no law declares such an exception.
Even if the note could not legally be taken out of the clerk’s office, still it was the property of the defendant, and it was the duty of the sheriff to make the plaintiff’s judgment out of it if possible. His notice of seizure being effectual to detain the note in the clerk's office, he might make the appraisement and sale by a copy referring to the original, as deposited in the clerk’s office, which all would have a right to inspect, and his adjudication filed in the suit by the purchaser, would be a subrogation by purchase to the plaintiff’s rights against the defendant in the suit. The note was in the possession of the clerk like any other deposit with him in his official capacity. Suppose it had been money deposited in the clerk’s possession and subject to litigation, the sheriff might seize it, but leave it with the notice of seizure in the clerk’s hands subject to the decision of the court.
But I can see no reasonable objection to the delivery of the note seized by the clerk to the sheriff. The plaintiff could withdraw the note on leaving a copy as is universally practised. It would be reasonable, therefore, to allow the sheriff to do the same thing on seizing the plaintiff’s rights. The notice of seizure and receipt of the sheriff for the note, leaving a copy, would afford ample protection to the clerk for delivering it. Execution is the object of suit and judgment. The officers of the courts should facilitate each other in the performance of their duties, and mutually afford aid in giving effect to the object and end of the law in civil suits. If, however, there be the least danger in allowing the course pursued by the plaintiff in this execution, the ¡n-esent case affords a proper opportunity to indicate to him the propriety of applying to the court, *185before the day of sale, for an order to the clerk to deliver the note to the sheriff, in order to have it appraised and delivered to the purchaser. To require such an order before seizure, would be, in fact, requiring the plaintiff to give notice to the defendant to withdraw it if he wished to prevent the seizure.
To maintain the seizure in this case, would not conflict with any of the decisions of this court. In the case of Gaines v. The Merchant’s Bank, the decision was based upon the fact, that the debt seized and sold was evidenced by notes of which the sheriff never obtained possession. In the case of Galbraith v. Snyder, copies of negotiable notes were seized and sold without effect, the notes themselves never having come into the sheriff’s hands. In other cases the sheriff undertook to seize and sell notes whioh' never were in his possession, and of which, therefore, he could not deliver possession to the purchaser.
There is no reason why the assets in suit of a defendant in execution, should not be liable to seizure. The furniture in the use of his family is liable. There would be far less injury to him to allow the seizure of his notes in suit. There would be no greater sacrifice in their sale than in the forced sale of any other property, if the debtor afford every facility to make the sale, which is his duty growing out of the obligation to pay his debts. There is much reason in the observation of the counsel, that it would be unjust to allow a man, rich in notes and mortgages, to prosecute them for his own benefit, and in doing so, to make the clerk’s office a sanctuary for their protection against liability for his own debts.
The seizure in this case may be maintained without a violation of any principle of law, or of a proper regard for the security of records or the convenience of their keepers, and seems essential to compel a debtor to apply his means to the sacred duty of paying his debts.
The policy of selling rights and credits of the debtor, instead of authorizing their collection on account of the creditor, is doubtful; but while it is required by the Code of Practice, the law should be executed as effectually as possible, being thé best mode of making the assets available both to the creditor and the debtor. ,
The judgment of the district court ought, therefore, in my opinion, to be affirmed.